Citation Nr: 1137255	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 RO decision, which denied a claim for service connection for neck and back problems.  This issue was remanded by the Board for further development in June 2010.

The Board notes that the issues on appeal were previously characterized as the single issue of entitlement to service connection for neck and back problems.  However, as a neck disability and a back disability are clearly 2 distinct disabilities, the Board finds it appropriate to characterize the claims on appeal as entitlement to service connection for a back disability and entitlement to service connection for a neck disability.

In October 2007, a local hearing was held at the Indianapolis, Indiana RO.  A transcript of that proceeding has been associated with the claims folder.

The Board notes that the Veteran submitted evidence after the June 2011 supplemental statement of the case (SSOC) was issued with respect to these claims.  However, as this evidence consists of duplicate copies of evidence that has previously been submitted, and the Veteran's representative waived the right to have the additional evidence referred to the agency of original jurisdiction for review and preparation of a SSOC under 38 C.F.R. § 20.1304 in the September 2011 Appellant's Post-Remand Brief, the Board will proceed to adjudicate the claims with no prejudice to the Veteran.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, his neck disability is shown to be causally related to his active duty service.

2.  A back disability is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is it shown to have manifested within 1 year of discharge from service.


CONCLUSIONS OF LAW

1.  Service connection for a neck disability is warranted.  See 38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A back condition was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a neck disability, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection for a back disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in September 2005 and July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the July 2008 letter described how appropriate disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  The Board notes that the Veteran indicated at the October 2007 local hearing that he sought treatment for pains in his neck in the summer of 1970 from his family doctor, Dr. F.B., in Clay City, Indiana.  A letter was sent to the Veteran in June 2010, which requested that he submit an Authorization and Consent to Release Information form with regard to these records.  The Veteran submitted a statement indicating that he tried to obtain these records but that this physician had retired and all of his records prior to 1996 were destroyed.  The Veteran stated that there are no medical records available.  He did not submit an authorization form allowing VA to request these records, and he did not request that further attempts be made to obtain these records.  The Veteran did submit an authorization form for records from Dr. C.C.  VA sent letters requesting records from this provider in August 2010 and in May 2011.  The Veteran was also sent a letter in May 2011 informing him that these records had been requested but no response was received.  The Veteran was informed that VA may decide his claim unless he responded within 10 days.  Additionally, the Board notes that the claims file already contains medical evidence from this healthcare provider.  Therefore, the Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination for his back disability and neck disability claims most recently in July 2010.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and accompanying opinion to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

1.  Entitlement to service connection for a neck disability. 

The Veteran is seeking entitlement to service connection for a neck disability.  Specifically, the Veteran asserts that he injured his neck in an accident involving an Armored Personnel Carrier (APC).  The Veteran contends that he was thrown to the ground head first when a track broke in two on the highway, causing the APC to go off the road over a steep embankment.    

A review of the service treatment records reveals that the Veteran was knocked off an APC in July 1969.  He landed on his right shoulder and did not have loss of consciousness.  Physical examination revealed normal range of motion of the right shoulder and elbow, and a superficial abrasion on the right shoulder and elbow with minimal superficial tenderness over the abrasion.  The Veteran was noted as having a small 2 centimeters by 2 centimeters hematoma on the scalp in the right temporal region.  The Veteran was diagnosed with multiple superficial abrasions and contusions.  In an August 1969 service treatment record, the Veteran was diagnosed with a contusion of the head and abrasion of the right arm and shoulder.  Both of these were noted as being incurred in the line of duty.  This record noted that "EM on track and injured himself when it wrecked near HGH o/a 1245 hrs."  On a December 1969 Report of Medical Examination, the Veteran's spine was noted as normal.  On a December 1969 Report of Medical History, the Veteran reported no back trouble of any kind. 

The Board notes that the Veteran underwent a VA examination in January 2008.  The examiner reviewed the claims file and noted the Veteran's report of injuring his back while in the military in July 1969.  Upon examination, the Veteran was diagnosed with degenerative joint disease of the cervical, thoracic, and lumbar spine.  In June 2008, the examiner who conducted the January 2008 VA examination provided an addendum opinion.  This examiner opined that the degenerative joint disease of the cervical, thoracic, and lumbar spine is less likely as noted (less than 50/50 probability) caused by or a result of military service.  The rationale for this opinion was that the Veteran denied "back trouble of any kind" on separation, and the separation spine examination was normal. 

More recently, the Veteran underwent a VA examination in July 2010.  At this examination, the Veteran reported a problem with his cervical spine that began in July 1969.  The Veteran reported that he was sitting on top of a track vehicle and was thrown off of it, landing on the ground and hitting the right side of the head and shoulder.  He was sent by the medic to the hospital the same day and evaluated without x-rays.  He does not recall a diagnosis or treatment.  The Veteran had no problems in base camp or after returning to the United States.  He started having problems after getting out of service and was evaluated by his family doctor in 1970 with no diagnosis.  He was treated with pills and then his neck became stiff.  Upon examination, the Veteran was diagnosed with multilevel degenerative disease of the cervical spine.  This examiner provided an addendum opinion, in which he indicated that he reviewed the claims file.  He noted the documentation in the Veteran's service treatment records of being thrown off an APC.  With regard to the question of the etiology of the Veteran's current cervical spine disability, the examiner indicated that he cannot resolve this issue without resorting to mere speculation.  The examiner noted that the Veteran's service records and the Veteran's history indicate a blow to the head in 1969.  However, subsequent service records and the Veteran's history indicate that he had no further neck problems while in the service.  The examiner noted that, while this does not rule out a neck injury that did not manifest itself until later, the finding of thoracolumbar disease indicates that the cervical spine condition may be a part of a generalized, non-trauma-related condition.  The examiner concluded by noting that, in his opinion, this case would require excess speculation to answer the question of causation.   

The Board has also reviewed the VA and private medical records.  In a September 1982 private medical record from a chiropractor, the Veteran reported a previous truck incident with a slight head and shoulder injury.  It was noted that the Veteran had a previous neck problem that went away.  In a December 2005 private medical record from this same chiropractor, the Veteran reported constant neck pain.  In this record, it was noted that the Veteran was thrown off a truck vehicle in 1969 and he landed on his left shoulder and neck.  He has had problems with his neck ever since. 

This same chiropractor submitted a statement in May 2006.  In this statement, it was noted that the Veteran recently re-entered the chiropractor's office on December 1, 2005, seeking treatment for recurrent symptoms of spinal pain and stiffness.  He noted that he enclosed an x-ray report indicating extensive degenerative changes, which particularly noted findings including a loss of his cervical curve, cervical mal-positioning, cervical disc height loss, and extensive arthritis degenerative changes.  It was noted that the Veteran had first sought treatment with this office in 1982.  He recalled, at that time, discussing with him similar changes to his cervical spine that are indicative of trauma.  The Veteran related to him that, in 1969, while serving in the military, he had an accident in which he sustained substantial spinal injury.  The following 12 years, he "put up with" recurrent neck and upper back pain and stiffness until he finally sought treatment.  X-rays taken a quarter of a century ago are no longer available.  The chiropractor stated that he is suspicious that the Veteran's past, present, and continued neck and upper back pain were most likely related to trauma he incurred as a young soldier in 1969.

In an August 2009 statement from this same chiropractor, it was noted that, since his initial report, he has received additional information regarding the spinal injury sustained while the Veteran was in service in Vietnam in 1969.  The reports that he now has include the clinical record cover sheet or accident report, and a chronological record of medical care along with a letter from the combat medic who rendered treatment at the accident site.  A picture of the APC that the Veteran was riding when the accident occurred was also included.  This chiropractor indicated that, confirming his suspicions, this information details the mechanism of injury that provides disc degeneration, loss of cervical curve, and subsequent degenerative changes of the cervical spine associated with traumatic events.  The chiropractor concluded by stating that it is his opinion that this service-related accident was directly responsible for the spinal deterioration that the Veteran suffers from to this day.   
 
In January 2006, a statement was submitted by a man who claimed to have been the combat medic who treated the Veteran during service.  Specifically, it was indicated in this statement that, in mid to late July of 1969, the M113 carrying the Veteran threw a track and ran off the road into a ditch.  The medic noted that, in addition to cuts and bruises, the Veteran showed neck and back injuries.  The medic indicated that he elected to call in a medical evacuation helicopter.  This medic indicated that he was a witness to this incident and made the decision to send the Veteran to the hospital because of his injuries. 

The Board acknowledges that the June 2008 VA opinion indicated that the degenerative joint disease of the cervical, thoracic, and lumbar spine is less likely as noted (less than 50/50 probability) caused by or a result of military service.  However, as the Veteran's service treatment records document his reports of falling from a vehicle in service; his service treatment records document that he suffered a contusion to his head from this incident; a 1982 private medical record reflects that the Veteran had a previous neck problem; the August 2009 private medical opinion referenced the Veteran's cervical spine and related his spinal condition to service; and the July 2010 VA examiner indicated that he could not resolve the issue of etiology without resorting to mere speculation, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current neck disability that was caused by his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for the Veteran's neck disability.  

2.  Entitlement to service connection for a back disability.

The Veteran is also seeking entitlement to service connection for a back disability.  Specifically, the Veteran asserts that he injured his back in the accident involving an APC.  As noted, the Veteran contends that he was thrown to the ground head first when a track broke in two on the highway, causing the APC to go off the road over a steep embankment.    

A review of the service treatment records reveals that the Veteran was knocked off an APC in July 1969.  He landed on his right shoulder and did not have loss of consciousness.  Physical examination revealed normal range of motion of the right shoulder and elbow, and a superficial abrasion on the right shoulder and elbow with minimal superficial tenderness over the abrasion.  The Veteran was noted as having a small 2 centimeters by 2 centimeter hematoma on the scalp in the right temporal region.  The Veteran was diagnosed with multiple superficial abrasions and contusions.  In an August 1969 service treatment record, the Veteran was diagnosed with a contusion of the head and abrasion of the right arm and shoulder.  Both of these were noted as being incurred in the line of duty.  This record noted that "EM on track and injured himself when it wrecked near HGH o/a 1245 hrs."  On a December 1969 Report of Medical Examination, the Veteran's spine was noted as normal.  On a December 1969 Report of Medical History, the Veteran reported no back trouble of any kind. 

The Board notes that the Veteran underwent a VA examination in January 2008.  The examiner reviewed the claims file and noted the Veteran's report of injuring his back while in the military in July 1969.  Upon examination, the Veteran was diagnosed with degenerative joint disease of the cervical, thoracic, and lumbar spine.  In June 2008, the examiner who conducted the January 2008 VA examination provided an addendum opinion.  This examiner opined that the degenerative joint disease of the cervical, thoracic, and lumbar spine is less likely as noted (less than 50/50 probability) caused by or a result of military service.  The rationale for this opinion was that the Veteran denied "back trouble of any kind" on separation, and the separation spine examination was normal. 

More recently, the Veteran underwent a VA examination in July 2010.  At this examination, the Veteran reported a problem with his thoracolumbar spine that began in 1982.  The Veteran reported that his symptoms were of sudden onset and that he woke up one morning and could move.  He went to the chiropractor and was diagnosed with spinal misalignment and not enough spacing.  Upon examination, the Veteran was diagnosed with multilevel degenerative disease of the thoracolumbar spine.  This examiner provided an addendum opinion, in which he indicated that he reviewed the claims file.  He noted the documentation in the Veteran's service treatment records of thrown off an APC.  With regard to the question of the etiology of the Veteran's current thoracolumbar spine disability, the examiner indicated that this condition is less likely as not (less than 50/50 probability) caused by or a result of being knocked off the APC in July 1969.  The examiner indicated that there is no history in the record or from the Veteran that he injured his thoracolumbar spine in falling off the vehicle.  In addition, he had no history of thoracolumbar symptoms while in the service.  The mechanism of injury to the head and shoulder would not be expected to produce the diffuse picture of degenerative changes identified on the Veteran's radiographs.   

The Board has also reviewed the VA and private medical records.  In a September 1982 private medical record from a chiropractor, the Veteran reported a previous truck incident with a slight head and shoulder injury.  The Veteran reported low back pain that started on Saturday.  In a May 1984 private medical record from this same chiropractor, the Veteran was diagnosed with a chronic subluxation complex of the lumbo-sacral spine with an associated low back neuritis, myofascitis, and spasms of para-vertebral musculature. 

This same chiropractor submitted a statement in May 2006.  In this statement, it was noted that the Veteran recently re-entered his office on December 1, 2005, seeking treatment for recurrent symptoms of spinal pain and stiffness.  He indicated that he enclosed an x-ray report indicating extensive degenerative changes, which particularly noted findings including a loss of his cervical curve, cervical mal-positioning, cervical disc height loss, and extensive arthritis degenerative changes.  It was noted that the Veteran had first sought treatment with his office in 1982.  He recalled, at that time, discussing with him similar changes to his cervical spine that are indicative of trauma.  The Veteran related to him that, in 1969, while serving in the military, he had an accident in which he sustained substantial spinal injury.  The following 12 years, he "put up with" recurrent neck and upper back pain and stiffness until he finally sought treatment.  X-rays taken a quarter of a century ago are no longer available.  The chiropractor stated that he is suspicious that the Veteran's past, present, and continued neck and upper back pain were most likely related to trauma he incurred as a young soldier in 1969.

In an August 2009 statement from this same chiropractor, it was noted that, since his initial report, he has received additional information regarding the spinal injury sustained while the Veteran was in service in Vietnam in 1969.  The reports that he now has include the clinical record cover sheet or accident report, and a chronological record of medical care along with a letter from the combat medic who rendered treatment at the accident site.  A picture of the APC that the Veteran was riding when the accident occurred was also included.  This chiropractor indicated that, confirming his suspicions, this information details the mechanism of injury that provides disc degeneration, loss of cervical curve, and subsequent degenerative changes of the cervical spine associated with traumatic events.  The chiropractor concluded by stating that it is his opinion that this service-related accident was directly responsible for the spinal deterioration that the Veteran suffers from to this day.   
 
In January 2006, a statement was submitted by a man who claimed to have been the combat medic who treated the Veteran during service.  Specifically, it was indicated in this statement that, in mid to late July of 1969, the M113 carrying the Veteran threw a track and ran off the road into a ditch.  The medic noted that, in addition to cuts and bruises, the Veteran showed neck and back injuries.  The medic indicated that he elected to call in a medical evacuation helicopter.  This medic indicated that he was a witness to this incident and made the decision to send the Veteran to the hospital because of his injuries. 

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the spine to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the back cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  The Board notes that, while the Veteran's service treatment records document the Veteran's reports of falling from an APC in service, these service treatment records do not reflect any injuries to the back at this time or at an other time during service.  The Veteran specifically denied back trouble of any kind on the December 1969 Report of Medical History, and his spine was noted as normal on a December 1969 Report of Medical Examination.  Post-service medical evidence does not reveal that the Veteran sought treatment until 1982, at which point he related the low back pain he was experiencing to the previous Saturday.  Both the January 2008 and July 2010 VA opinions indicated that the Veteran's back disability is less likely as not related to his active duty service.  Therefore, as the Veteran's service treatment are negative for back complaints, the post-service medical evidence does not document back complaints until the early 1980's, and both VA medical opinions do not link a current back disability to service, the Board finds that the preponderance of the evidence does not support a grant of service connection for a back disability.  As such, the Board finds that service connection must be denied on a direct basis.

In denying the Veteran's claim for service connection for a back disability, the Board has considered the May 2006 and August 2009 statements of the private chiropractor.  In the May 2006 statement, the chiropractor stated that he is suspicious that the Veteran's past, present, and continued neck and upper back pain were most likely related to trauma he incurred as a young soldier in 1969.  The Board finds the chiropractor's statement that he was "suspicious" suggests that the opinion offered by the chiropractor is speculative in nature.  Furthermore, the Board notes that the chiropractor offers his opinions in both statements after discussing diagnoses such as disc degeneration, loss of cervical curve, and subsequent degenerative changes of the cervical spine.  While he does reference the Veteran's "neck" and "upper back," his more specific references to the spine only mention the cervical spine and never the thoracolumbar spine.  Therefore, the Board is of the opinion that the chiropractors statements appear to only discuss specifically the Veteran's cervical spine.  Consequently, the Board finds that these opinions are not probative with regard to the Veteran's back disability claim.
 
Additionally, the Board has considered the January 2006 statement submitted by the combat medic who claimed to have treated the Veteran during service.  The Board acknowledges that this medic claimed to have noted neck and back injuries following the incident in which the Veteran was thrown from a vehicle.  However, as noted above, injuries following this incident were recorded in the Veteran's service treatment record.  These recorded injuries made no reference to back complaints.  In this case, the Board finds the clinical evidence recorded in the Veteran's service treatment records to be more probative than the medic's recollection of the injuries approximately 38 years after the fact.  Moreover, the Board notes that the Veteran reported in the July 2010 VA examination that his back problems did not have an onset until 1982.  This 1982 onset date is in keeping with the Veteran's reports in the 1982 private medical evidence.  

The Board acknowledges the Veteran's contentions that he has a current back condition as a result of his active duty.  However, the most probative evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first- hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, while the Board has considered his lay assertions, the Board ultimately places more weight on the aforementioned VA opinions for the reasons discussed above.

Additionally, the Board notes the contentions set forth in the June 2010 Appellant's Brief regarding the consideration of 38 U.S.C.A. § 1154(b).  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  However, although the Veteran is shown to have participated in combat in Vietnam, there is no indication in the record, nor has the Veteran asserted, that the accident at issue in this case occurred as a consequence of combat.  Therefore, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Furthermore, even if the Board is in error and such provisions do apply, the Board further notes that the credibility of the Veteran's reports of falling from an APC in service is not being debated.  This incident is documented in his service treatment records.  As to the nature and extent of injuries sustained in that accident, the Board acknowledges that the presumption afforded under this statute does extend to his lay reports of symptomatology experienced at the time.  However, while the Veteran has offered vague reports of having sustained a back injury at the same time as he injured his neck, these reports are in sharp contrast to the very specific and consistent reports he offered during the course of treatment in 1982 and during his 2010 VA examination when he indicated that his back problems had their onset in 1982.  Such history is consistent with the Veteran's denial of any history of back complaints at separation.  In essence, the Board finds the Veteran's denial of a history of back problems at separation, which are corroborated by physical examination, the report of a recent onset of back problems during the course of treatment in 1982, and the Veteran's more recent report of a sudden onset of back problems in 1982 that was again made during the 2010 VA examination, to be far more credible than the more vague contrary statements made by the Veteran at other times during this appeal wherein he suggested that he experienced pain in his back at the time of the original accident and occasionally thereafter.  In fact, the Board finds that the Veteran's denial at separation and the history he provided regarding his back problems during the course of examination in 1982 and during the VA examination in 2010 constitute clear and convincing evidence of record to rebut any presumption afforded by 38 C.F.R. § 1154(b) that he experienced back pain immediately following the injury.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for a neck disability is granted, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


